   Case 2:93-cv-00902-RBS Document 610-2 Filed 05/14/20 Page 1 of 4 PageID# 5816


  From:    foecke@
Subject:   Fwd: Another question about Titanic
   Date:   May 4, 2020 at 1:31 PM
     To:   timfoecke@




       -----Original Message-----
       From: John Broadwater <john.d.broadwater@
       To: foecke@verizon.net
       Sent: Thu, Apr 30, 2020 8:58 pm
       Subject: Re: Another question about Titanic



       Tim,


       I understand and will pass that along to the RMST folks who are preparing the court documents.


       Thank you again for taking time to respond to my request.


       Regards,


       John




       On Thu, Apr 30, 2020 at 8:52 PM <foecke@                   wrote:

       John

       Please use the entire message. That quote is too out of context and could easily be skewed by a lawyer.

       I'll be forwarding the message to my old colleague at NOAA as well for balance, and since RMSTI isn't my client

       Tim



       -----Original Message-----
       From: John Broadwater <john.d.broadwater@
       To: foecke@
       Sent: Thu, Apr 30, 2020 12:04 am
       Subject: Re: Another question about Titanic



       Tim,


       Do I have your permission to use this quote from your email in our explanation to the Federal Court about why we want to recover
       artifacts from the Titanic this year?


       "From a mechanical and metallurgical point of view, the wreck is going to slowly accelerate collapse events as members thin and the
       self-loading and current forces cause things to fail, collapse or shift. It is a very chaotic process and is impossible to predict how long
       any one feature will last or the order that things will let go."


       We know there's no way of determining when the decks might collapse, but we want to be proactive, just as we were with Monitor.


       Than



                                                                                                                             Exhibit 2
Case 2:93-cv-00902-RBS Document 610-2 Filed 05/14/20 Page 2 of 4 PageID# 5817




  On Wed, Apr 29, 2020 at 3:49 PM <foecke@                     wrote:

  John

  All I can say is what Jen and I sort of said in the book. From a mechanical and metallurgical point of view, the wreck is going to slowly
  accelerate collapse events as members thin and the self-loading and current forces cause things to fail, collapse or shift. It is a very
  chaotic process and is impossible to predict how long any one feature will last or the order that things will let go. Highly stressed
  metal corrodes faster. Stressed cracks corrode faster. Thinner plate, with more plastic deformation during manufacturing, will corrode
  somewhat faster. If the current loads things from multiple directions over time, then you get to toss in fatigue, which is as
  unpredictable as corrosion.

  Unfortunately, if you pointed to any feature of the wreck and asked me how long it will last, professionally I would have to say
  "anywhere between 5 minutes and 5 decades, depending"

  All I can tell you definitively is that the wreck of the RMS Titanic will be a pile of iron ore in about 150-200 years. How the pile forms
  over time is anyone's guess, and anyone who says they know with certainty is lying or delusional.

  Tim



  -----Original Message-----
  From: John Broadwater <john.d.broadwater@
  To: foecke@
  Sent: Wed, Apr 29, 2020 1:58 pm
  Subject: Another question about Titanic


  Hi Tim,


  I've been trying to help RMS Titanic, Inc. prepare an acceptable research plan for an upcoming trip to Titanic. The company proposes
  to recover artifacts, but the US Government (primarily NOAA) are saying that there is no peer reviewed data to indicate that the Titanic
  is deteriorating at a rate sufficient to justify recovering artifacts from inside the wreck. Recent expeditions have documented areas of
  collapse, but no one seems to be able to provide credible evidence of either stability or crisis (or even anything in between.)


  I've reviewed everything I can find and your book (with McCarty) is the only publication I've found that even addresses the issue in
  scientific terms.


  Please don't feel obligated to get into the fray, but I'm wondering if you'd be willing to provide a brief written statement giving your best
  guess on the stability of Titanic's hull. No dire predictions necessary.


  The main questions that keep coming up relate to whether it's justifiable to recover artifacts--the primary goal for this year is to recover
  components of the Marconi set from the suite of three rooms that can be accessed partially from a skylight. RMST would like to have
  the court's approval to remove a section of deck plating from the overhead deck, if necessary, to access the "Silent Room" where
  much of the equipment is. The archaeologists, of course, want everyone to stay away, stating that the hull is "relatively intact" and
  other such characterizations. Some of the researchers who have visited the sites on numerous occasions over the years point out that
  there have been catastrophic changes in areas such as the captain's cabin, where the deck seems to have partially collapsed,
  dropping his bathtub--formerly a major "landmark"--down below the windows. Other areas are reported to show deck collapse or holes
  in the plating, including the area over and near the Marconi rooms.


  Is there anything definitive that can be said? My feeling is that I see changes somewhat similar to the degradation of USS Monitor,
  which resulted in NOAA conducting major recovery operations there, with help from the Navy. I feel that if we can "surgically" remove
  some of the Marconi components, they will be incredibly popular exhibits that will tell an important part of Titanic's story (e.g., without
  the powerful Marconi, not a soul would have survived Titanic's sinking).


  Anything you can offer to help pull this discussion off dead center will be very much appreciated. However, as I stated above, please
  feel free to decline.


  Thanks!


  John


                                                                                                                         Exhibit 2
Case 2:93-cv-00902-RBS Document 610-2 Filed 05/14/20 Page 3 of 4 PageID# 5818

  John




  --




  =========================
  John D. Broadwater
  Maritime Archaeologist
  Williamsburg, Virginia USA
  Mobile number: 757




  --




  =========================
  John D. Broadwater
  Maritime Archaeologist
  Williamsburg, Virginia USA
  Mobile number: 757-645-7836




  --




  =========================
  John D. Broadwater
  Maritime Archaeologist
  Williamsburg, Virginia USA
  Mobile number: 757-645-7836




                                                                   Exhibit 2
Case 2:93-cv-00902-RBS Document 610-2 Filed 05/14/20 Page 4 of 4 PageID# 5819




                                                                   Exhibit 2
